Citation Nr: 1024104	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-27 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 
1981, with subsequent service in the Reserves and National 
Guard, until November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, in which the RO denied service 
connection for bilateral hallux rigidus, claimed as a 
bilateral foot condition.  

In October 2005, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.    

In February 2006, the Board remanded the claim for further 
development.  In an October 2006 decision, the Board denied 
service connection for bilateral hallux rigidus.  The 
Veteran, in turn, appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, the Court issued a Memorandum Decision vacating the 
Board's October 2006 decision and remanding the claim to the 
Board for proceedings consistent with the Court's decision.  
In March 2009, the Board remanded the claim for further 
development.  

In her July 2002 claim, the Veteran indicated that she was 
seeking service connection for a bilateral foot disorder.  
While the claim has previously been characterized as 
entitlement to service connection for bilateral hallux 
rigidus; the Court has held that claims for service 
connection are properly viewed as claims for service 
connection for a disability manifested by claimed 
symptomatology. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Here, the Veteran has several current diagnoses in regard to 
her feet.  Hence the Board has recharacterized the matter on 
appeal as reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action 
on the claim on appeal is warranted, even though such action 
will, regrettably, further delay an appellate decision in 
this appeal.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Active duty includes any period of active duty for training 
(ADT) during which the individual concerned was disabled from 
a disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training (INADT) during which 
the individual concerned was disabled from an injury incurred 
or aggravated in line of duty.  38 C.F.R. § 3.6 (2009)

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ADT or from injury incurred or aggravated 
while performing INADT.  See 38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  
In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Veteran contends that she has a bilateral foot disorder 
incurred during active duty basic training.  

Service treatment records reflect that clinical evaluation of 
the feet was normal on enlistment examination in September 
1975.  The Veteran denied that she had ever had or currently 
had foot trouble in her Report of Medical History provided on 
the date of enlistment examination.  In October 1975, she 
complained of pain in the left ankle following two weeks of 
basic training.  Range of motion was within normal limits and 
there was no effusion.  In November 1975, she returned with 
complaints of left ankle pain following a practice run in her 
sixth week of basic training.  The examiner noted that she 
might have some slight swelling to the lateral aspect of the 
ankle.  The assessment was that she was worried about her 
training test the following day.  Clinical evaluation of the 
feet was normal on examination for reenlistment in January 
1977.  In May 1980 and March 1981 Reports of Medical History, 
the Veteran denied foot trouble, but noted a history of 
swollen or painful joints and broken bones.  No additional 
comments as to any orthopedic disorders were provided.  
Clinical evaluation of the feet was normal on annual 
examination in May 1980 and on separation examination in 
March 1981.  

During August 1981 and September 1984 VA medical 
examinations, the appellant voiced no complaints regarding 
her feet.

Service treatment records from the Veteran's National Guard 
service reflect that, in a November 1985 Report of Medical 
History, she described 1984 foot injuries which resulted in 
arthritis in both the right and left first metatarsal joints.  
The physician's summary included findings of foot pain from 
excessive use over the past two years, questionable hallux 
rigidus, and progressive planovalgus.  In conjunction with 
that medical history report, in November 1985, she was 
provided a retention physical examination.  Her feet were 
described as normal.  In September 1986, the Veteran 
complained that her feet continued to be painful even with 
orthotics, and that she was unable to perform her usual 
duties of bandsman.  The examiner recommended discharge.  The 
summary of defects and diagnoses included a finding of 
markedly symptomatic feet.  The Veteran's Report of 
Separation and Record of Service from the Oklahoma National 
Guard reflects that she was discharged as medically unfit for 
retention.  

During the October 2005 hearing, the Veteran testified that 
she was in the Army from October 1975 until April 1981, 
followed by three years of service in the Reserves, and then 
three years of service in the National Guard, until 1986.  
She denied any foot or ankle problems prior to entry into 
service, but reported that she started to have problems in 
basic training.  She stated that she received treatment for 
her feet from private doctors during her Reserve service.  
She reported that she had a two week Reserve workshop in 
Chicago, which involved a lot of walking, and that, when she 
returned, she saw several doctors for her feet, and was given 
orthotic inserts by Dr. D.R.L.  She also reported that, 
during Reserve service, her duties included a lot of 
rehearsing, drilling, ceremonies, and marching in parades.  
She testified that her current podiatrist, Dr. M.L.C., had 
told her that the stress of basic training started her foot 
problems because of the congenital structure of her feet.  
The Veteran's husband testified that his wife had to go to 
sick call on several occasions during service for ankle and 
foot problems.  

In an October 2005 letter, a private podiatrist, M.L.C., 
D.P.M., stated that the Veteran had been treated in her 
office since 1998 and that she had severe pronation with 
hallux valgus and hallux limitus of the first 
metatarsophalangeal joint, history of plantar fasciitis, and 
hammertoe deformities.  She indicated that she had been asked 
to review the Veteran's records in regard to her service-
related disability, and acknowledged that she had reviewed a 
portion of her medical file, specifically, the records of 
October and November 1975 visits, at which time the Veteran 
was having problems with her left ankle.  She added that the 
Veteran had no history of trauma to that area, but, was 
having tendonitis of the left ankle.  Dr. M.L.C. stated that, 
while the records did not indicate mechanics present at that 
time, abnormal pronation is a cause of chronic, recurrent 
tendonitis.  Other records reviewed included reports dated in 
September and November 1985 and medical correspondence dated 
in April 1985, November 1985, and March 1986.  Dr. M.L.C. 
stated that, after reviewing this information, it was her 
opinion that the Veteran had a genetic condition that was 
aggravated and worsened by military service with the amount 
of time on her feet causing progressive bunion and hammertoe 
deformities.  It was also noted that records showed a 
progression of damage through the years with the initial 
injuries occurring in October 1975.

On VA examination in March 2006 the Veteran reported that she 
did not have any problems with her feet growing up, but, 
during basic training in 1975, she developed pain and 
swelling in the ankles, feet, and toes after running in 
combat boots.  She added that she had problems with her feet 
and legs during Reserve and National Guard duty, that she was 
prescribed orthotics in 1984, and that she continued to use 
orthotics.  The diagnosis following examination was hallux 
valgus deformity of both feet with bunions.  In an addendum, 
the examiner acknowledged review of the claims file  and 
stated that she could not find any evidence that the Veteran 
had bilateral hallux valgus or hallux rigidus which existed 
prior to or during service.  As such, she opined that this 
condition developed after discharge from service, and was not 
incurred or aggravated during service.  

In March 2009, the Board remanded the claim on appeal to 
obtain a medical opinion regarding etiology of the Veteran's 
claimed foot disorder.  The Board instructed that the Veteran 
should be scheduled for a VA examination, by an appropriate 
physician familiar with bone disease/disorders, for an 
opinion as to whether there was at least a 50 percent 
probability or greater that her bilateral hallux rigidus 
either developed or was aggravated as a result of military 
service.  The physician was asked address the following 
questions:

(a) Did the Veteran's currently diagnosed bilateral hallux 
rigidus exist prior to her period of service from October 
1975 to April 1981?  In answering this question, the 
physician is asked to identify whether any preexisting 
congenital, developmental, or familial disorder was a disease 
rather than a defect and to reconcile any opinion provided 
with the October 2005 opinion of Dr. M.L.C. which found that 
the Veteran had a genetic condition that was aggravated and 
worsened by military service with initial injuries occurring 
in October 1975.

(b) If bilateral hallux rigidus preexisted the Veteran's 
period of service, did the disorder increase in disability 
during service?  In answering this question, the physician is 
asked to specify whether the Veteran sustained temporary or 
intermittent symptoms; or whether there was a permanent 
worsening of the underlying pathology of the disorder, 
resulting in any current disability.

(c) If bilateral hallux rigidus increased in disability 
during service, was that increase due to the natural 
progression of the disorder?

(d) If the physician finds that bilateral hallux rigidus did 
not exist prior to the Veteran's period of service, is it at 
least as likely as not that such a disorder had its onset 
during service; or, was it caused by any incident that 
occurred during service?  In answering these questions, the 
physician is asked to identify the onset of any injury or 
disease during the Veteran's period of active service October 
1975 to April 1981, any injury or disease during a period of 
ADT, or of an injury during INADT.

In May 2009, the Veteran submitted the report of a December 
2008 examination conducted by a private podiatrist, Dr. 
D.A.F., a partner of Dr. M.L.C.  Dr. D.A.F. reviewed several 
records pertaining to the claim for service connection, 
including the October 2005 letter from Dr. M.L.C..  The 
assessment following examination was mild lateral 
metatarsophalangeal joint capsulitis, right foot, secondary 
to a mild hallux limitus and hallux valgus deformity of the 
right foot; possible neuroma, 3rd intermetatarsal space; mild 
plantar fasciitis, secondary to excessive pronation; forefoot 
varus deformity; asymptomatic calcaneal cyst, left heel; 
accessory sesamoid bones, longitudinal arch of the right 
foot, possibly responsible for medial arch pain on the right; 
asymptomatic accessory bones within the peroneous longus 
tendon, lateral aspects of both feet, presently asymptomatic; 
osteopenia; and possibly osteoporosis.  The podiatrist opined 
that there was clear and convincing medical documentation of 
the diagnosis of hallux limitus, hallux rigidus, and 
progressive planovalgus deformity documented in the Veteran's 
medical records from the military clinic where she was 
treated.  In support of this conclusion, he referred to a 
November 1985 service treatment record, an April 1985 report 
from Dr. A.G.L., and a November 1985 letter from Dr. J.B.V.  

Dr. D.A.F. opined that, based on his examination and review 
of the records, it was reasonable to assume that, "the 
activities and injuries which were well-documented throughout 
the course of her [the Veteran's] service injured her feet 
and/or were injured and aggravated by these activities."  He 
acknowledged that Dr. M.L.C. had described a genetic 
predisposition to problems in regard to the Veteran's feet; 
however, he opined that she had a congenital predisposition 
to problems with her feet, based on the fact that there was a 
cyst on the calcaneus as well as accessory bones which would 
have appeared at an early age.  He added that it was 
reasonable to conclude that she may have had a congenital 
predisposition to foot complaints and problems, but that her 
feet were certainly aggravated by marches and running in 
service.  He noted that review of her medical records 
reflected that she was experiencing problems with her feet 
during the course of her active and Reserve service.  

The Veteran was afforded a VA examination in July 2009.  She 
denied any congenital problems with her feet, adding that she 
had no problems with her feet as a young child.  She gave a 
history of initially injuring her feet during basic training 
when she had to run in combat boots.  She indicated that her 
next injury occurred in the National Guard in December 1984.  
She added that she had to wear heels and walk a lot and that 
she went to have her feet evaluated by a physician in January 
1985.  She described subsequent injuries to her feet, 
including stubbing her right small toe in 1997, stubbing and 
fracturing a left toe in August 1998, sustaining an avulsion 
fracture of the ankle in March 1999, sustaining an avulsion 
fracture of the right great toe in November 1999, and 
tripping and aggravating her right great toe in February 
2000.  The diagnosis following examination was bilateral 
hallux valgus deformity of the feet with an associated 
problem of bilateral hallux rigidus.  

The examiner indicated that there was no documentation of 
problems with the Veteran's feet during her military career.  
She opined that hallux rigidus was less likely as not (50/50 
probability) permanently aggravated by military service.  In 
providing a rationale for this opinion, the examiner noted 
that the Veteran had brought in numerous diaries regarding 
doctor's appointments and physical therapy treatment, but 
there was no notation in her claims file of any condition or 
injury to her feet.  She added that, since discharge from 
service, she had been a music instructor, which required her 
to be on her feet for class.  The examiner concluded by 
opining that her occupation of instructor for 20 years would 
have more causative factors to cause feet problems than her 
eight weeks of basic training and occasional qualifying runs 
during service.  

The Veteran again underwent a VA examination to evaluate her 
claimed foot disability in March 2010.  The examiner 
acknowledged review of the claims file and indicated that he 
assumed the history provided by the Veteran was accurate.  He 
noted that the September 1975 enlistment examination was 
normal, and that the Veteran was treated for left ankle pain 
in October and November 1975, with complaints of swollen, 
painful joints in May 1980 and March 1981.  He specifically 
considered the October 2005 opinion from Dr. M.L.C.  The 
Veteran again gave a history of foot, ankle, and lower leg 
pain associated with running and exercise during basic 
training.  She added that she was treated for bilateral foot 
and ankle pain in service, and rested her feet from November 
1975 to January 1976 with marked improvement.  She stated 
that she experienced intermittent pain with band 
marching/training during AIT.  She indicated that she was a 
music instructor until separation in April 1981, after which 
she spent three years in the Reserves, which involved two 
week summer duties with some difficulties.  She reported that 
she then went to the National Guard where she marched in 
parades with increasing pain for a few days.  The Veteran 
stated that, in December 1984, she participated in a one week 
clinic in Chicago which involved a lot of walking in heels, 
and caused pain in the knees, feet, and ankles for several 
weeks, adding that she received medical care from several 
private providers starting in January 1985.  The Veteran also 
described several fractures in her feet, including an April 
1999 left cuboid fracture, three fractures of the right small 
toes, a left 4th toe fracture around 2002 or 2003, a left 3rd 
toe fracture in August 1998, and a right 5th toe fracture in 
1997.  

The diagnosis in regard to the right foot was right foot pain 
with hypertrophy involving the first metatarsal head, with 
marginal spurring and joint space narrowing.  The examiner 
opined that this diagnosis was related to the post-service 
fracture, and not to transient foot pain related to her 
military service.  The diagnosis in regard to the left foot 
was left foot with a small lucent lesion identified in the 
left fifth proximal phalanx, likely representing a 
subcortical cyst.  The examiner opined that this diagnosis 
was related to post-service trauma and not transient foot 
pain related to military service.  

The examiner provided a medical opinion regarding etiology of 
the Veteran's foot disorder, indicating that he did not find 
any abnormality consistent with "hallux rigidus" but that 
any alleged hallux rigidus was less likely as not related to 
in-service events and did not manifest during military 
service, but, rather, was at least as likely as not related 
to the multiple post-service traumatic injuries described by 
the Veteran, including described fractures occurring from 
1997 to 2002 or 2003.  He added that none of the above 
complaints were related to any foot instability, but were all 
incidental traumatic events unrelated to the alleged in-
service foot pain.  He went on to opine that hallux rigidus 
was less likely as not a genetic condition as reported by Dr. 
M.L.C., which was aggravated by military service, adding that 
he found no evidence of hallux rigidus, and that there was no 
evidence that hallux rigidus existed prior to the Veteran's 
service from October 1975 to April 1981.  

Because VA undertook to provide a VA examination to evaluate 
the Veteran's claimed foot disorder, the Board must ensure 
that such an examination is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 
Vet. App. 120 (2007).  

While the March 2010 VA examiner found that there was no 
evidence that hallux rigidus existed prior to active service 
from October 1975 to April 1981, and opined that any alleged 
hallux rigidus was less likely as not related to any in-
service events, and did not manifest during military service, 
the examiner did not identify the onset of any injury or 
disease during the period of active service from October 1975 
to April 1981, any injury or disease during a period of  ADT, 
or of an injury during INADT, as requested in the March 2009 
remand.  Such comment is particularly warranted in light of 
the December 2008 opinion of Dr. D.A.F., that it would be 
reasonable to assume that the activities and injuries 
documented throughout the course of her service injured her 
feet.  

Moreover, the examiner's opinion appears to be based, at 
least in part, on there being no evidence of current hallux 
rigidus.  Nevertheless, in light of the recharacterization of 
the issue on appeal, the Board finds that the examiner should 
provide an opinion in regard to any diagnosed foot 
disability.  See Clemons, 23 Vet. App. 1.  Further, as 
highlighted by the Veteran's representative in his Informal 
Hearing Presentation (IHP), the March 2010 VA examiner 
provided an ambiguous and unclear final opinion, 
specifically, "I conclude, after a review of medical 
records, taking a history, performing a physical examination 
and a review of the medical literature, the is less likely as 
not permanently aggravated or a result of and is at least as 
likely as not permanently aggravated or a result of."  

Accordingly, the claims file should be returned to the March 
2010 VA examiner to provide the requested opinions regarding 
the claim for service connection for a bilateral foot 
disorder.  The AMC/RO should arrange for the Veteran to 
undergo VA examination only if the physician who conducted 
the March 2010 VA examination is not available, or the 
designated physician is unable to provide the requested 
opinion without examining the Veteran.

In addition, review of the claims file reflects that there 
are outstanding records which are potentially pertinent to 
the appeal.  The Veteran has reported service in the Army 
Reserve from April 1981 to August 1984.  In August 2002 she 
submitted a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)) naming her Reserve Unit.  In September 2002, the RO 
requested service treatment records from her Reserve Unit.  
In October 2002, the RO requested service treatment records 
from the Oklahoma Adjutant General for her Army Reserve 
service from April 1981 to August 1984 and for her National 
Guard service from August 1984 to November 1986.  While 
verification of periods of ADT and service treatment records 
from the Veteran's National Guard service have been 
associated with the claims file, the record does not contain 
any verified or specific dates of ADT or INADT during Reserve 
service, or service treatment records from Reserve service.  
On remand, another attempt should be made to verify the 
Veteran's reported Reserve service, including all periods of 
ADT or INADT. All service treatment records for any period of 
Reserve service should be associated with the claims file.  
See 38 U.S.C.A. § 5103A(b)(3) (providing that efforts to 
obtain records in the custody of a Federal agency will 
continue until they are obtained or it is reasonably certain 
that they do not exist).  

In addition, the March 2010 VA examination report includes 
the text of several reports of VA treatment, dated from 
November 1998 to July 2008, which include complaints 
regarding and treatment for the feet as early as July 2002.  
Further, in his December 2008 opinion, Dr. D.A.F. refers to a 
September 1985 record of VA treatment which notes a foot 
injury to both feet.  The only VA treatment records currently 
associated with the claims file are dated from April 2007 to 
August 2008.  The foregoing reflects that there are earlier 
records of VA treatment which are potentially pertinent to 
the claim on appeal.  As any records of VA treatment prior to 
April 2007 and since August 2008 are potentially pertinent to 
the appeal and within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  During the March 2010 VA examination, the 
Veteran reported that she was last seen by Dr. M.L.C. in mid-
2009, nevertheless, the most recent treatment record from 
this podiatrist is dated in May 2002.  The Veteran previously 
submitted a VA Form 21-4142 for Dr. M.L.C. in August 2002.  
On remand, the AMC/RO should attempt to obtain all 
outstanding pertinent treatment records from this physician.   

As a final matter, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted 
by the Court, are applicable to this appeal.  Information 
concerning the VCAA was provided to the Veteran by 
correspondence dated in February 2005.  During the pendency 
of this appeal, the Court issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding 
that the VCAA notice requirements applied to all elements of 
a claim.  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to all elements of the claim is 
provided.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should provide the Veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the service department or any 
other appropriate agency to obtain 
records verifying any service in the U.S. 
Army Reserves, specifically from April 
1981 to August 1984, including any 
periods of ADT and INADT, and any service 
treatment records associated with any 
Reserve service.  If no such records can 
be found, or if they have been destroyed, 
ask for specific, written, confirmation 
of that fact.

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for a foot disorder.  Of 
particular interest are records from the 
Muskogee VA Medical Center (VAMC) (dated 
prior to April 2007 and since August 
2008) and records of treatment from Dr. 
M.L.C. (since May 2002).  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC/RO should forward the claims file to 
the physician that conducted the March 
2010 VA examination, if available, for a 
supplemental medical opinion.  The claims 
folder must be made available to the 
physician for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

The physician should identify any current 
foot disorder(s) and must address the 
following questions in regard to such 
disorder(s):

(a) Did the Veteran's currently 
diagnosed foot disorder(s) exist prior 
to her period of service from October 
1975 to April 1981?  In answering this 
question, the physician is asked to 
identify whether any preexisting 
congenital, developmental, or familial 
disorder was a disease rather than a 
defect and to reconcile any opinion 
provided with the October 2005 opinion 
of Dr. M.L.C., which found that the 
Veteran had a genetic condition that 
was aggravated and worsened by military 
service with initial injuries occurring 
in October 1975, and the December 2008 
opinion of Dr. D.A.F., in which he 
opined that the Veteran had a 
congenital predisposition to problems 
with her feet, and that it was 
reasonable to conclude that she may 
have had a congenital predisposition to 
foot complaints and problems, but that 
it was certainly aggravated by marches 
and running in service.   

(b) If any foot disorder preexisted the 
Veteran's period of service, did the 
disorder increase in disability during 
service?  In answering this question, 
the physician is asked to specify 
whether the Veteran sustained temporary 
or intermittent symptoms; or whether 
there was a permanent worsening of the 
underlying pathology of the disorder, 
resulting in any current disability.

(c) If any foot disorder increased in 
disability during service, was that 
increase due to the natural progression 
of the disorder?

(d) If the physician finds that any 
foot disorder(s) did not exist prior to 
the Veteran's period of service, is it 
at least as likely as not (50 percent 
or greater probability) that such a 
disorder had its onset during service; 
or, was it caused by any incident that 
occurred during service?  In answering 
these questions, the physician is asked 
to identify the onset of any injury or 
disease during the Veteran's period of 
active service October 1975 to April 
1981, any injury or disease during a 
period of ADT, or of an injury during 
INADT.  The physician should 
specifically consider and address the 
December 2008 opinion of Dr. D.A.F., 
that it would be reasonable to assume 
that the activities and injuries 
documented throughout the course of her 
service injured her feet.  

Adequate reasons and bases are to be 
provided in support of any opinion 
rendered.  

If further examination of the Veteran is 
deemed necessary, the AMC/RO should 
arrange for the appellant to undergo VA 
examination to obtain the above-noted 
opinions.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

6.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


